DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Claim of priority to provisional patent application 62/813544 is acknowledged.

Status of the Claims
Claims 1-20 are currently pending and have been considered below. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/21/2021, 8/2/2021, 11/18/2021, 1/21/2022, and 3/11/2022 are in accordance with the provisions of 37 CFR 1.97 and are considered by the Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 14, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 uses a slash (/) between “date” and “time”. This creates indefiniteness in the claim because it is unclear whether the slash denotes an “and” or an “or” relationship between the two elements, and as such it is unclear whether both date and time information or just one type of information is required by the claim. For purposes of examination, Examiner interprets this slash to denote an “or” operator such that only one of date or time information is required. 
Claim 14 is recited as being dependent on claims 10 or 13, and goes on to further expand on uses for “the ML techniques.” However, claim 10 does not introduce any “ML techniques” to further limit such that this limitation would lack antecedent basis if claim 14 were interpreted as being dependent on claim 10. However, claim 13 does introduce one or more machine learning (ML) techniques such that interpreting claim 14 as being dependent on claim 13 would satisfy 35 USC 112(b). For these reasons, claim 13 is interpreted as being dependent on claim 13 only for purposes of examination. 
Claim 16 is recited as being dependent on claim 10, and further recites that “the action is generated and performed automatically in response to determining the cause for the trend.” However, there is insufficient antecedent basis for determining “the cause” of the trend because such a step is not recited in parent claim 10. For purposes of examination, Examiner interprets this limitation as indicating that the action is generated and performed automatically in response to determining a cause for the trend. Examiner also notes that preceding claim 15 does positively recite determining a cause for the trend, such that the indefiniteness of claim 16 could be resolved without changes to its own claim language by amending it to depend on claim 15 instead of claim 10. 
Claim 20 is recited as being dependent on claim 18, and further recites that “the threshold value indicates an amount remaining life for the X-ray tube.” However, there is insufficient antecedent basis for “the threshold value” because no such threshold value is introduced in parent claim 18. However, preceding claim 19 does introduce a threshold value for purposes of determining an amount of output roll off. Accordingly, for purposes of examination, Examiner interprets claim 20 as being dependent on claim 19 such that it is further limiting the threshold value introduced in that claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed to “a computer-readable media” that is not specified as being non-transitory. Applicant’s own specification discloses that such “computer-readable media” can include any non-transitory computer storage media as in [0032], or communication media that embody “computer readable instructions, data structures, program modules, or other data in a modulated data signal such as a carrier wave or other transport mechanism and includes any information delivery media” as in [0033]. Based on this disclosure, the recited “computer-readable media” of claims 18-20 could encompass a transitory signal under a broadest reasonable interpretation, which does not fall within at least one of the four statutory categories (see MPEP 2106.03(I)). In the interest of compact prosecution, Examiner will interpret the computer-readable media of claims 18-20 as specifically non-transitory computer-readable media in accordance with the examples of para. [0032] for further eligibility analysis. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-9 are directed to a system (i.e. a machine), claims 10-17 are directed to a method (i.e. a process), and claims 18-20 are directed to a non-transitory computer-readable media (i.e. a manufacture, in accordance with the interpretation explained above). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 1 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components. That is, other than reciting “a system comprising: at least one processor; and memory coupled to the at least one processor, the memory comprising computer executable instructions that, when executed by the at least one processor, performs a method comprising,” nothing in the claim limitations preclude the steps from practically being performed in the mind. Specifically, the claim recites evaluating imaging data comprising dose values delivered by an X-ray tube to an imaging phantom over a period of time to identify a trend in dose values; and based on the identified trend, generating an action associated with the X-ray tube. Each of these steps may be performed entirely in the human mind because a human actor is reasonably capable of analyzing dose values of an X-ray tube over time to identify a trend (e.g. declining or increasing output) and determine an appropriate action for the X-ray tube (e.g. replacement or recalibration). Thus, the claim recites an abstract idea in the form of a mental process. Claim 10 recites substantially similar limitations, and is also considered to recite an abstract idea in the form of a mental process but for the recitation of generic computing components under the same analysis. 
Claim 18 also recites similar steps that, but for the recitation of generic computing components like a computer-readable media storing computer executable instructions, could be performed mentally by a human actor; for instance, a human actor would be reasonably capable of evaluating imaging data related to a radiation output of an X-ray tube comprising dose values delivered by the X-ray tube to an imaging phantom over a period of time to identify a trend in the dose values, wherein the trend indicates an increase in the dose value over the period of time, and based on the identified trend, determining an amount of output roll off for the X-ray tube (e.g. by performing mental calculations to equate increased dose values to a decline in X-ray tube output). Accordingly, claim 18 also recites an abstract idea in the form of a mental process. 
Dependent claims 2-9, 11-17, and 19-20 inherit the limitations that recite an abstract idea from their dependence on claims 1, 10, and 18, respectively, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 2, 4-9, 11-12, 14-17, and 19-20 recite further limitations that merely further limit the abstract idea identified in the independent claims. Specifically, claim 2 specifies that the imaging data corresponds to quality control data for the X-ray tube, which a human actor would be capable of mentally evaluating. Claims 4-5 specify that evaluating the data comprises applying the data to some type of model (e.g. an analytical model, statistical model, or rule set) to identify patterns in the data, which a human actor could perform mentally or with aid of pen and paper by utilizing simple analytical or statistical modelling techniques like regression, plotting the data, etc. Claim 6 specifies that the identified trend is indicative of a decrease in the radiation output of the X-ray tube, which a human actor could mentally identify as a trend by evaluating dose data. Claim 7 recites categorizing the identified trend and labeling the trend based on the categorization, which a human actor could achieve mentally by thinking about the category of the trend (e.g. increase/decrease, linear/exponential, etc.) and labelling the trend accordingly. Claims 8 and 15 recite attributing a cause for the identified trend, which a human user could mentally achieve by using their knowledge of the X-ray tube to determine a cause (e.g. knowing that the tube has been in operation for a long time and attributing the declining output to age or wear and tear). Claim 9 recites types of actions, which a human actor would be capable of mentally noting as appropriate for the situation based on the trend. Claim 11 specifies the imaging data includes date/time and identification information, which a human actor would be capable of observing and mentally processing. Claim 12 specifies that the imaging subject of the imaging data is an imaging phantom or a patient; a human actor would be capable of mentally evaluating imaging data from either type of subject. Claim 14 recites that the trend is determined to be at least linear or exponential, which a human actor could mentally determine by visually inspecting the dose data over time and using statistical knowledge to classify the trend as linear or exponential. Claim 16 specifies that the action is generated and performed in response to determining a cause for the trend; a human actor could mentally determine that a report, notification, or other action is appropriate in response to identifying a cause for the trend. Claim 17 specifies that the action is associated with recalibrating or replacing the X-ray tube, which a human actor could mentally determine as appropriate actions based on analysis of the dose data. Claim 19 specifies that determining an amount of output roll off comprises comparing the dose values to a threshold value, which a human actor could mentally achieve via mental comparisons of these values. Claim 20 merely specifies that the threshold value indicates an amount of remaining life for the X-ray tube, which is a type of threshold value that a human actor would still be capable of mentally evaluating in comparison to observed dose values. 
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claims 1, 10, and 18 do not include additional elements that integrate the abstract idea into a practical application. The additional elements of claim 1 include at least one processor and memory coupled to the at least one processor, the memory comprising computer executable instructions that, when executed by the at least one processor, performs the method steps. The additional elements of claim 18 include a computer-readable media storing computer executable instructions that when executed cause a computing system to perform the method. Claims 1, 10, and 18 each also include the functional additional element of receiving the imaging data. 
These additional elements, when considered in the context of each claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim (note: the recitation of code or instructions stored on and executed by a computer system does not amount to a particular machine when recited with generic components; see MPEP 2106.05(b)(I)), do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic medical equipment quality assurance environment). Further, the additional elements in this claim merely amount to instructions to implement an abstract idea on a computer (e.g. using stored computer code executed by a computer to perform functions like evaluating, generating, determining, comparing, etc. that may be performed mentally) and add insignificant extra-solution activity (e.g. receiving the imaging data amounts to necessary data gathering because it nominally provides the input data required for the main analysis steps). Accordingly, each independent claim as a whole is directed to an abstract idea without integration into a practical application. 
The judicial exception recited in dependent claims 2, 4-7, 9, 11-12, 15, 17, and 19-20 is not integrated into a practical application under the same analysis as above because each claimed function is performed with the same additional elements identified in claims 1, 10, and 18 without presenting new additional elements for analysis. Claim 3 recites the additional functional element of the dose values being stored in a file over the period of time, the file storing a value being used to determine a dose to be delivered to the imaging phantom. This element amounts to insignificant extra-solution activity because it amounts to a nominal data storage function that does not significantly impact the main analysis steps of the claim and does not appear to be the crux of the invention. The claimed functions of claims 8 and 16 are recited as being performed “automatically,” which amounts to the words “apply it” with a computer because the otherwise-abstract steps (attributing a cause for the trend and generating/performing an action) are merely being implemented automatically in the context of computer-based systems. The automatic nature of these functions does not improve a computer or other technological field, and merely implements the abstract functions with generic computing components such that they are performed without human interaction. Claims 13 and 14 recite use of high-level machine learning techniques to evaluate the data, which also amounts to the words “apply it” with a computer because generic computing techniques are being invoked as tools with which to digitize or automate otherwise-abstract data analysis functions. 
Accordingly, the additional elements of claims 1-20 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-20 are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a memory storing instructions and a processor executing the stored instructions to perform the evaluating, generating, determining, comparing, etc. steps amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the above recited additional elements, Examiner notes paras. [0031]-[0035] of Applicant’s specification, where a generic computing environment for implementing the invention is described. For example, [0032] discloses that “Computer readable media can be any available media that can be accessed by processing unit 402 or other devices comprising the operating environment,” followed by examples of known types of storage media. [0034] discloses “The operating environment 400 may be a single computer operating in a network environment using logical connections to one or more remote computers. The remote computer may be a personal computer, a server, a router, a network PC, a peer device or other common network node, and typically includes many or all of the elements describe above as well as others not so mentioned. The logical connections may include any method supported by available communications media. Such networking environments are commonplace in offices, enterprise-wide computer networks, intranets and the Internet.” Finally, [0035] notes that “Although specific devices have been recited throughout the disclosure as performing specific functions, one of skill in the art will appreciate that these devices are provided for illustrative purposes, and other devices may be employed to perform the functionality disclosed herein without departing from the scope of the disclosure.” From these disclosures, one of ordinary skill in the art would understand that any generic and known type of computer system including memory and processing elements would be capable of implementing the invention. Further, the combination of these additional hardware elements is not expanded upon in the specification as a unique arrangement and as such relies on the knowledge of one of ordinary skill in the art to understand the combination of components within a computer system as a well-known and generic combination for automating an abstract idea that could otherwise be performed mentally and thus do not provide an inventive concept. Further, it is well-understood, routine, and conventional to utilize stored instructions executed by a computer system to identify trends in X-ray tube output data, as evidenced by at least Dalbow et al. (US 20150157880 A1) abstract & [0088]-[0089]; Xu et al. (US 20190317144 A1) [0008]; and Zanca et al. (US 20190159747 A1) [0016] & [0039]-[0041]. 
The use of machine learning techniques to evaluate the data as in claims 13-14 similarly amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the machine learning techniques, Examiner notes that they are only disclosed in paras. [0024] and [0028] of Applicant’s specification, and no particular details of the techniques or even types of techniques are described. At most, [0024] notes that “A model, as used herein, may refer to a predictive or statistical model that may be used to determine a probability distribution over one or more character sequences, classes, objects, result sets or events, and/or to predict a response value from one or more predictors. A model may be based on, or incorporate, one or more rule sets, machine learning, a neural network, or the like” while [0028] provides an example of an analytical model that “implements machine learning (ML)” without disclosing any details of what type of machine learning is used. Accordingly, one of ordinary skill in the art would understand that any known generic types of machine learning may be employed to automate the otherwise-abstract evaluation of dose value data to determine trends, and these elements do not provide an inventive concept. Further, use of machine learning to analyze trends in x-ray tube outputs is well-understood, routine, and conventional, as evidenced by at least Xu [0006]-[0008]; Zan et al. (US 20220037006 A1) [0104]; and Xue et al. (US 6151383) abstract. 
Regarding the functional additional elements, as noted above, the steps of receiving imaging data as in claims 1, 10, and 18 as well as storing data in a file as in claim 3 amount to insignificant extra-solution activity because they provide necessary data gathering and nominal data storage functions, respectively. These activities are also nothing more than those recognized as well-understood, routine, and conventional computer functions performed using generic computer components; for example, receiving or transmitting data over a network (i.e. receiving imaging data) and storing and retrieving information in memory (i.e. storing dose values in a file) are each recognized as well-understood, routine, and conventional functions previously known to the industry, as outlined in MPEP 2106.05(d)(II). 
Thus, when considered as a whole and in combination, claims 1-20 are not patent eligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12, 15-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dalbow et al. (US 20150157880 A1).
Claim 1
Dalbow teaches a system comprising: at least one processor; and memory coupled to the at least one processor, the memory comprising computer executable instructions that, when executed by the at least one processor, performs a method (Dalbow [0088]-[0089]) comprising: 
receiving imaging data related to a radiation output of an X-ray tube, wherein the imaging data comprises dose values delivered, by the X-ray tube, to an imaging phantom over a period of time (Dalbow [0037], [0056], noting test data related to operation of an imaging system (e.g. an x-ray system as in [0028] & [0056]) is collected, including radiation output levels over a period of time as in [0056]; [0037] further notes that testing data is collected by exposing a QA test device phantom to the system being evaluated); 
evaluating the data to identify a trend in the dose values (Dalbow [0038], [0056]-[0059], [0065], noting various methods of identifying trends in collected dose values); and 
based on the identified trend, generating an action associated with the X-ray tube (Dalbow [0058], [0065], noting that various reports and notifications (i.e. actions) related to the trends of the imaging system can be generated).  
Claim 2
Dalbow teaches the system of claim 1, and further teaches wherein the imaging data corresponds to quality control data for the X-ray tube (Dalbow [0002], [0038], noting the test data is used for quality control for the imaging systems).  
Claim 3
Dalbow teaches the system of claim 1, and further teaches wherein the dose values are stored in a file over the period of time, the file storing a value being used to determine a dose to be delivered to the imaging phantom (Dalbow [0041], [0069], noting the test data is uploaded and stored in a cloud facility as a file; per [0056], the test data of the file can include values of radiation output delivered to a subject over a period of time).  
Claim 4
Dalbow teaches the system of claim 1, and further teaches wherein evaluating the data comprises providing the data to an analytical model for identifying statistically relevant patterns in the imaging data (Dalbow [0056], noting evaluation of the data against upper and lower acceptable limits (i.e. an analytical model for identifying statistically relevant patterns in the imaging data); see also [0065], noting statistical process control (i.e. an analytical model) can be used to detect relatively large deviations from normal operation).  
Claim 5
Dalbow teaches the system of claim 1, and further teaches wherein evaluating the data comprises applying to the data at least one of a rule set or a statistical model (Dalbow [0056], noting evaluation of the data against upper and lower acceptable limits (i.e. a rule set); see also [0065], noting statistical process control (i.e. a statistical model) can be used to detect relatively large deviations from normal operation).  
Claim 6
Dalbow teaches the system of claim 1, and further teaches wherein the trend is indicative of a decrease in the radiation output of the X-ray tube (Dalbow Fig. 7, [0059], noting a negatively sloped line indicating historic average X-ray output decreasing over time, i.e. an observed trend is indicative of a decrease in radiation output of an X-ray system; Figs. 6 and 7 also both show at least one period of time over which outputs of the X-ray tubes are declining, such as from about Jan ’13 in the middle of the bottom plot on each graph to about May ’13 on the right side of each plot).  
Claim 7
Dalbow teaches the system of claim 1, and further teaches: categorizing the identified trend; and labeling the trend based on the categorization (Dalbow [0065], noting a trend can be determined to be occurring in “a wrong direction” (i.e. the trend is categorized as potentially indicating an issue or failure) and can subsequently be used as an indicator to predict that something has gone wrong or will go wrong (i.e. labeling the trend with a prediction)).  
Claim 8
Dalbow teaches the system of claim 1, and further teaches: automatically attributing a cause for the identified trend (Dalbow [0065], noting a trend identified to be going “in a wrong direction” can be used to indicate that “something has gone wrong or will go wrong” so that a responsible party can be notified “to fix the issue”, i.e. the worrying trend can be attributed to a particular issue or cause in need of fixing).  
Claim 9
Dalbow teaches the system of claim 1, and further teaches wherein the action is at least one of: generating a report, generating a notification, or scheduling a maintenance appointment for the X-ray tube (Dalbow [0058], [0065], noting that various reports and notifications related to the trends of the imaging system can be generated).  
Claim 10
Dalbow teaches a method comprising: 
receiving imaging data related to a radiation output of an X-ray tube, wherein the imaging data comprises dose values delivered, by the X-ray tube, to an imaging subject over a period of time (Dalbow [0037], [0056], noting test data related to operation of an imaging system (e.g. an x-ray system as in [0028] & [0056]) is collected, including radiation output levels over a period of time as in [0056]; [0037] further notes that testing data is collected by exposing a QA test device phantom to the system being evaluated); 
evaluating the data to identify a trend in the dose values (Dalbow [0038], [0056]-[0059], [0065], noting various methods of identifying trends in collected dose values); and 
based on the identified trend, generating an action associated with the X-ray tube (Dalbow [0058], [0065], noting that various reports and notifications (i.e. actions) related to the trends of the imaging system can be generated).  
Claim 11
Dalbow teaches the system of claim 10, and further teaches wherein the imaging data further comprises date/time information and identification information for an imaging device comprising the X-ray tube (Dalbow [0056], noting radiation output is measured per unit of time each day (indicating date and/or time information being included in the test data); see also [0048]-[0049], noting each imaging machine being tested is associated with identifying information like manufacturer, model, name, type of device, etc., and [0058] noting that test data for a particular model machine is compared with aggregate quality data for multiple machines of that model type, indicating that test data values are associated with identifying information for both particular machines and broader machine types).  
Claim 12
Dalbow teaches the system of claim 10, and further teaches wherein the imaging subject is at least one of an imaging phantom and a patient (Dalbow [0037], [0056], noting test data can be obtained from radiation delivered to both measurement devices like phantoms and patient treatments).  
Claim 15
Dalbow teaches the system of claim 10, and further teaches wherein evaluating the data comprises determining a cause for the trend (Dalbow [0065], noting a trend identified to be going “in a wrong direction” can be used to indicate that “something has gone wrong or will go wrong” so that a responsible party can be notified “to fix the issue”, i.e. the worrying trend can be attributed to a particular issue or cause in need of fixing).  
Claim 16
Dalbow teaches the system of claim 10, and further teaches wherein the action is generated and performed automatically in response to determining the cause for the trend (Dalbow [0065], noting a trend identified to be going “in a wrong direction” can be used to indicate that “something has gone wrong or will go wrong” so that a responsible party can be notified “to fix the issue”, i.e. the worrying trend can be attributed to a particular issue or cause in need of fixing and a notification can be automatically generated and output to an appropriate user (i.e. the action is generated and performed automatically in response to determining a cause for the trend)).  
Claim 18
Dalbow teaches a computer-readable media storing computer executable instructions that when executed cause a computing system to perform a method (Dalbow [0088]-[0089]) comprising:  15Attorney Docket No. 04576.0096USU1 / BSH.0111 
receiving imaging data related to a radiation output of an X-ray tube, wherein the imaging data comprises dose values delivered, by the X-ray tube, to an imaging phantom over a period of time (Dalbow [0037], [0056], noting test data related to operation of an imaging system (e.g. an x-ray system as in [0028] & [0056]) is collected, including radiation output levels over a period of time as in [0056]; [0037] further notes that testing data is collected by exposing a QA test device phantom to the system being evaluated); 
evaluating the data to identify a trend in the dose values, wherein the trend indicates an increase in the dose value over the period of time (Dalbow [0038], [0056]-[0059], [0065], noting various methods of identifying trends in collected dose values; see also Figs. 6-7, each showing at least one period of time over which outputs of the X-ray tubes are increasing, such as from about Nov ’12 on the center left of the bottom plot on each graph to about Jan ’13 in the middle of each plot); and 
based on the identified trend, determining an amount of output roll off for the X-ray tube (Dalbow [0065], noting data points “trending in a wrong direction” are used to detect “slow drift in machine performance”, considered equivalent to “output roll off” as defined in at least paras. [0015] & [0024] of Applicant’s specification; see also [0056]-[0057], noting dose values can be compared to upper and lower threshold values, which is considered to read on “determining an amount of output roll off for the X-ray tube” because per claim 19 such an operation can encompass “comparing one or more of the dose values to a threshold value”).  
Claim 19
Dalbow teaches the computer-readable media of claim 18, and further teaches wherein determining an amount of output roll off comprises comparing one or more of the dose values to a threshold value (Dalbow [0056]-[0057], noting dose values can be compared to upper and lower threshold values).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dalbow.
Claim 17
Dalbow teaches the system of claim 10, and further teaches wherein the action is associated with at least one of fixing recalibrating or replacing the X-ray tube. However, Dalbow does contemplate recalibrating or replacing faulty equipment or devices with declining performance (Dalbow [0002], noting medical physicists are responsible for recognizing suboptimal equipment function and performing device recalibration, as well as [0068], where a phantom exhibiting decaying performance is indicated as needing recalibration or replacement). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the predictive advice provided to the user about a potentially faulty imaging system such as an X-ray system to specifically indicate that recalibration or replacement is an appropriate preventative fix because paras. [0002] & [0068] suggest that these methods are known actions that can be taken to fix failing or faulty medical equipment or devices. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dalbow as applied to claim 10 above, and further in view of Zan et al. (US 20220037006 A1).
Claim 13
Dalbow teaches the system of claim 10, but fails to explicitly disclose wherein evaluating the data comprise applying one or more machine learning (ML) techniques to the data. However, Zan teaches an analogous system that analyzes medical imaging equipment outputs to determine performance-related aspects such as component failure, aging, etc. (i.e. trends) that employs machine learning techniques like trained deep learning models (Zan [0089]-[0091], [0103]-[0104]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the trend analysis of Dalbow to include use of machine learning techniques as in Zan in order to allow for continuous optimization of the analysis model in response to newly collected data so that the reliability and accuracy of the model can be improved, as suggested by Zan [0117] & [0119]. 
Claim 14
Dalbow in view of Zan teaches the system according to claim 13, and the combination further teaches wherein the ML techniques are used to determine that the trend is at least one of linear or exponential (Dalbow Figs. 6-7, showing the identified trends as relatively linear; when considered in combination with the machine learning analysis of Zan, this indicates that the ML analysis techniques can be utilized to help determine that the trend is linear).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dalbow as applied to claims 18-19 above, and further in view of Deuringer et al. (US 20070189463 A1).
Claim 20
Dalbow teaches the computer-readable media of claim 19, but fails to explicitly disclose wherein the threshold value indicates an amount remaining life for the X-ray tube. However, Deuringer teaches methods by which X-ray tubes are evaluated for performance decline or failure by comparing various output values of the tube against threshold values indicating an amount of remaining life for the X-ray tube (Deuringer [0016], [0020]-[0021], [0027], [0043]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the methods of analyzing imaging system performance drift trends as in Dalbow to include comparison of an output measure to a threshold value indicating an amount of remaining life for the X-ray tube as in Deuringer in order to detect or predict a potential failure or decline in performance of the X-ray tube based on known parameters of the particular tube established at the time of manufacturing such that the forecasted remaining life span of the tube can be calculated with increased accuracy and precision, as suggested by Deuringer [0004] & [0016].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mercer et al. (US 20110121969 A1) describes a maintenance system for analyzing operational characteristics of imaging systems to identify predicted malfunctions of a particular component. Mannar et al. (US 20100189227 A1), Sievenpiper et al. (US 20090281867 A1), Berezowitz et al. (US 6453009 B2), Guru et al. (US 6351517 B1), and Miesbauer et al. (US 6212256 B1) describe systems and methods to analyze outputs of X-ray tubes or other medical equipment to predict failure or malfunction trends. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAREN A HRANEK/             Examiner, Art Unit 3626